DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/4/20, 3/23/21 and 12/29/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to guidance and navigation of autonomous vehicles via optical communication device.
With regards to claim 1, Fleischman (US 2016/0122038) discloses a method for guiding a machine configured for autonomous movement by means of an optical communication device (paragraph 38), wherein the optical communication device has associated identification information (last sentence of paragraph 51) and location information (paragraph 52, lines 23-25), and a camera is mounted on the machine configured for autonomous movement (paragraph 43, element 215), the method comprising:
receiving location information of a destination to which the machine configured for autonomous movement travels (paragraph 39), the location information of the destination being determined by scanning and identifying, at the destination, at least one optical communication device around the destination (paragraph 41); 
scanning and identifying, by the camera mounted on the machine configured for autonomous movement (paragraph 43), the optical communication device around the machine to determine location information of the machine configured for autonomous movement (paragraph 49), wherein, the location information of the machine is determined based on the location information of the optical communication device (last sentence of paragraph 51) and a relative location (paragraph 56);
controlling the machine or a portion thereof to travel to the destination (paragraph 49).
Takizawa (US 2019/0250643) discloses a method for guiding a machine configured for autonomous movement (paragraph 42), the method comprising:
receiving location information of a destination to which the machine configured for autonomous movement travels (paragraph 83);

controlling the machine or a portion thereof to travel to the destination (paragraph 85).
The prior art, either singularly or in combination, does not disclose “a method for guiding a machine configured for autonomous movement by means of an optical communication device, wherein the optical communication device has associated identification information, location information and orientation information, and a camera is mounted on the machine configured for autonomous movement, the method comprising: receiving location information of a destination to which the machine configured for autonomous movement travels, the location information of the destination being determined by scanning and identifying, at the destination, at least one optical communication device around the destination; scanning and identifying, by the camera mounted on the machine configured for autonomous movement, the optical communication device around the machine to determine location information of the machine configured for autonomous movement, wherein, the location information of the machine is determined based on the location information of the optical communication device and a relative location relationship between the machine and the optical communication device, wherein the relative location relationship includes a relative distance and a relative direction, and wherein the orientation information of the optical communication device is used when determining the relative direction; and determining, based on the location information of the destination and the location information of the machine configured for autonomous movement, a relative location relationship between the machine and the destination, and controlling the machine or a portion thereof to travel to the destination” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 17, Fleischman (US 2016/0122038) discloses a machine configured for autonomous movement (paragraph 38), comprising a camera (paragraph 43, element 215), a processor and a memory (paragraph 80), the memory storing computer programs which, when executed by the processor, implement a method for guiding the machine configured for autonomous movement (paragraph 38), the method comprising: 

scanning and identifying, by the camera mounted on the machine configured for autonomous movement (paragraph 43), the optical communication device around the machine to determine location information of the machine configured for autonomous movement (paragraph 49), wherein, the location information of the machine is determined based on the location information of the optical communication device (last sentence of paragraph 51) and a relative location (paragraph 56);
controlling the machine or a portion thereof to travel to the destination (paragraph 49).
Takizawa (US 2019/0250643) discloses a machine configured for autonomous movement, comprising a camera (paragraph 46, element 24A), a processor and a memory (paragraph 44), the memory storing computer programs which, when executed by the processor), implement a method for guiding the machine configured for autonomous movement (paragraph 42), the method comprising: 
receiving location information of a destination to which the machine configured for autonomous movement travels (paragraph 83);
detecting relative position relation between the machine configured for autonomous movement and a moving object (paragraph 71);
controlling the machine or a portion thereof to travel to the destination (paragraph 85).
The prior art, either singularly or in combination, does not disclose “…scanning and identifying, by a camera mounted on the machine configured for autonomous movement, the at least one optical communication device around the machine to determine location information of the machine configured for autonomous movement, wherein the location information of the machine is determined based on location information of the optical communication device and a relative location relationship between the machine and the optical communication device, wherein the relative location relationship includes a relative distance and a relative direction, and wherein orientation information of the optical communication device is used when determining the relative direction; and determining, based on the location information of the destination and the location information of the machine configured for autonomous movement, a 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 17. 
With regards to claim 19, Fleischman (US 2016/0122038) discloses a non-transitory computer-readable storage medium storing computer programs (paragraph 80) which, when executed, implement a method for guiding a machine configured for autonomous movement (paragraph 38), the method comprising: 
receiving location information of a destination to which the machine configured for autonomous movement travels (paragraph 39), the location information of the destination being determined by scanning and identifying, at the destination, at least one optical communication device around the destination (paragraph 41); 
scanning and identifying, by the camera mounted on the machine configured for autonomous movement (paragraph 43), the optical communication device around the machine to determine location information of the machine configured for autonomous movement (paragraph 49), wherein, the location information of the machine is determined based on the location information of the optical communication device (last sentence of paragraph 51) and a relative location (paragraph 56);
controlling the machine or a portion thereof to travel to the destination (paragraph 49).
Takizawa (US 2019/0250643) discloses a non-transitory computer-readable storage medium storing computer programs (paragraph 44) which, when executed, implement a method for guiding a machine configured for autonomous movement (paragraph 42), the method comprising: 
receiving location information of a destination to which the machine configured for autonomous movement travels (paragraph 83);
detecting relative position relation between the machine configured for autonomous movement and a moving object (paragraph 71);
controlling the machine or a portion thereof to travel to the destination (paragraph 85).
The prior art, either singularly or in combination, does not disclose “…scanning and identifying, by a camera mounted on the machine configured for 37autonomous movement, the at least one optical 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488